Citation Nr: 0532738	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-09 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating greater than 
20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
PTSD by way of a March 1996 decision.

2.  The evidence that has been received since the March 1996 
decision either duplicates or is cumulative of evidence 
previously of record.

3.  The veteran's diabetes mellitus has been manifested by a 
need for daily insulin, and a restricted diet.  His 
activities have not required regulation.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection has not been 
received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met at any time since the 
grant of service connection.  38 U.S.C.A. §§ 1155, 5107 
(West. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.119, 
Diagnostic Code 7913 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In this case, the veteran originally filed a claim for 
entitlement to service connection for PTSD in August 1993.  
The claim was denied on the merits in November 1993.  Notice 
of the denial and appellate rights were provided in December 
1993.  The veteran submitted a notice of disagreement and a 
substantive appeal.  The Board affirmed the denial by a 
decision dated in March 1996.  The denial consequently became 
final.  See 38 C.F.R. § 20.1100 (1995).  As a result, service 
connection for PTSD may now be considered on the merits only 
if new and material evidence has been received since the time 
of the last prior adjudication by the Board.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) for claims filed prior to August 
29, 2001, such as the veteran's claim to reopen, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 1996 decision 
consisted of the veteran's DD Form 214, the veteran's service 
medical records (SMRs), service personnel records, a 
psychiatric evaluation from J. Lee, Ph.D., dated in June 
1993, a VA psychiatric examination dated in November 1993, 
private treatment reports from Family Mental Health Center 
dated from October 1994 to July 1995, and the veteran's 
testimony from a travel board hearing held in September 1995.

Service medical records for the period from December 1967 to 
September 1971 reveal that the veteran was noted to be 
nervous at his entrance examination in December 1967.  The 
veteran's separation examination dated in December 1967 was 
negative for a diagnosis of or reference to a psychiatric 
disability but noted that the veteran was nervous, had 
trouble sleeping and worried excessively.  The examiner noted 
that these conditions existed prior to service.  

The psychiatric evaluation from Dr. Lee dated in June 1993 
reveals that the veteran was being evaluated for the purpose 
of determining eligibility for vocational rehabilitation 
services.  Dr. Lee did not review the veteran's SMRs or 
service personnel records.  He diagnosed the veteran with 
PTSD and major depression.  

The November 1993 VA psychiatric examination contain a 
diagnosis of dysthymia, mild to moderate severity.  The 
examiner recommended testing to determine the presence of a 
personality disorder.  The veteran's symptoms were mild 
depression and anxiety.  The veteran reported that he was an 
illustrator in service.  He reported that his most stressful 
event involved an incident where he suffered a second degree 
sunburn with blistering and was forced to work under threat 
of court martial without seeking medical attention.  He 
reported that he did not carry a weapon while in Vietnam.  He 
recalled that his camp was bombarded with rockets.  The VA 
examiner did not diagnose the veteran with PTSD.  

Private treatment reports from Family Mental Health Center 
included one reference to PTSD.  The veteran reported that he 
suffered from depression, low self-esteem, anger, and 
nightmares about the Vietnam War.  The diagnosis was noted to 
be recurrent, severe major depression, "[rule/out] PTSD."  
A diagnosis of PTSD was never confirmed.

The veteran testified at a hearing that he "saw a guy killed 
outside [his] bunker."  However, he could not recall the 
soldier's name, or the date or year of the event.  He also 
reported that a neighbor had been killed in Vietnam when his 
jeep hit a land mine, but the veteran reported that the 
incident occurred prior to the veteran's entry into service.

The veteran's original claim for service connection was 
denied by the Board in March 1996 because the Board found 
that the veteran did not have a confirmed diagnosis of PTSD 
or any verifiable stressors.  

The veteran submitted an application to reopen his claim for 
service connection on August 14, 2001.  Evidence received 
since the March 1996 Board decision consists of private 
treatment reports from Indian Hospital dated from December 
1993 to November 1996, medical records from the Social 
Security Administration (SSA) including a Social Security 
examination dated in March 1994, private treatment records 
from E. Harmon, M.D., dated from December 1998 to October 
2002, private treatment records from Parkside, Inc., dated 
from May 1999 to August 2001, a VA psychiatric examination 
dated in August 2002, VA outpatient treatment records dated 
from November 2001 to April 2005, treatment records from 
Tulsa Veterans Center dated from August 2003 to January 2005, 
and a lay statement from the veteran's son dated in July 
2005.

The private treatment records and SSA disability records are 
new in that they were not of record before.  However, they 
are cumulative of what was shown before.  The records reflect 
that the veteran was being treated for what was described as 
PTSD at various facilities over the years.  None of the 
records include a specific diagnosis of PTSD.  Rather, they 
include assessments of PTSD as part of the treatment, just 
like the June 1993 report by Dr. Lee.

The VA examination report is new in that it was not of record 
before, but it is not helpful to the veteran's claim because 
it fails to provide a diagnosis of PTSD.  The examiner in 
August 2002 diagnosed the veteran with an anxiety disorder.  
He concluded that the veteran did not meet the criteria for 
PTSD.  He noted that the veteran was very vague about his 
experiences and symptoms.  He noted that the veteran was 
friendly and cooperative and did not have any obsessions 
about his Vietnam War experiences.  

The VA treatment records are new in that they were not of 
record before.  However, they are cumulative.  The records 
show that the veteran was being treated in the mental health 
clinic.  The veteran was diagnosed with depression, obsessive 
compulsive disorder (OCD) and borderline personality 
disorder.  An entry dated in September 2003 stated 
"[rule/out] PTSD."  Although the veteran made reference to 
a diagnosis of PTSD at his appointments, he was never 
diagnosed with PTSD by an examiner.  In other words, these 
records provide the same information as was previously 
provided-that he has not been definitively diagnosed with 
PTSD.  Rather, PTSD has been mentioned by the veteran and as 
an assessment by some clinicians, just like Dr. Lee.  This is 
not new.

The veteran's son provided information regarding the 
veteran's symptoms.  However, the testimony is cumulative.  
The veteran's son clarified some background information and 
revealed that the veteran's treatment was helping with his 
symptoms.  

The evidence received since March 1996 Board decision is such 
that it is cumulative or redundant.  That the veteran 
continues to experience psychiatric disability is not 
sufficient.  It was shown previously that he had received 
treatment for a psychiatric disability, which some examiners 
thought was PTSD.  The new evidence shows the same.  In other 
words, the newly received evidence merely shows what was 
known previously.  Consequently, none of the newly received 
evidence is new and material evidence.  In the absence of new 
and material evidence the veteran's claim is not reopened.


II.  Increased Rating

The veteran served a period of his service in the Republic of 
Vietnam.  He asserts that his diabetes is more severely 
disabling than contemplated by the 20 percent rating.  The 
veteran was afforded a VA examination in July 2002.  He was 
diagnosed with diabetes type II.  

Associated with the claims file are private treatment reports 
from Indian Hospital dated from December 1993 to November 
1996.  In October 1995, the veteran was noted have been 
diagnosed with non-insulin dependent diabetes mellitus in 
September 1995.  In March 1996, the veteran was noted to be 
started on metformin (an oral medication) to control his 
diabetes.  

Associated with the claims file are VA outpatient treatment 
reports dated from November 2001 to April 2005.  In December 
2004, the veteran was noted have diabetes type 2 with poor 
control.  Use of glyburide and metformin were refused and the 
veteran was started on insulin.  In February 2005, the 
veteran was prescribed exercise at least three to four times 
per week for 30 minutes.  He was advised to eat a healthy 
diet high in fruits and vegetables and low in fat and sugar.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The veteran's claim for a higher evaluation for 
his diabetes mellitus is an original claim that was placed in 
appellate status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected diabetes mellitus is rated 20 
percent disabling under Diagnostic Code 7913.  38 C.F.R. § 
4.119.  The veteran has been assigned a 20 percent rating 
since May 8, 2001.  The criteria for a 20 percent rating 
contemplate use of insulin and a restricted diet, or use of 
an oral hypoglycemic agent and a restricted diet.  A 40 
percent rating requires use of insulin, restricted diet, and 
regulation of activities.  A 60 percent rating requires 
insulin use, restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  
Diagnostic Code 7913.

In this case, the veteran's diabetes mellitus does require 
insulin and a restricted diet.  The veteran was prescribed 
regular exercise according to his VA outpatient treatment 
reports as part of his treatment for his diabetes mellitus 
among other health issues.  There is no objective evidence of 
record to indicate that there is any regulation of his 
activities prescribed because of his diabetes mellitus.  
There is no evidence to indicate that the veteran has 
episodes of ketoacidosis or hypoglycemic reactions one to two 
times per month which require hospitalization or visits to a 
care provider.  The VA outpatient treatment records show that 
the veteran has maintained an essentially steady status in 
regard to his diabetes mellitus.  

In summary, while the veteran is required to use insulin, and 
has been shown to be on a restricted diet, he has not 
required regulation of his activities at any time since May 
8, 2001.  Consequently, a higher schedular rating of 40 
percent for diabetes mellitus is not warranted at any point.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating for service-connected diabetes 
mellitus.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

There is no evidence or information needed to complete the 
veteran's claims.  The veteran has submitted the necessary 
evidence to show that he is seeking to reopen a previously 
denied claim for PTSD and to obtain an increased rating for 
his diabetes mellitus. 

The veteran submitted his current claim in July 2000 and in 
August 2001.  The RO wrote to the veteran in November 2001 
and notified him of the evidence/information needed to 
substantiate his claim and establish service connection for 
PTSD and a higher rating for diabetes mellitus.  He was told 
what VA would do in the development of his claim and what he 
should do to support his contentions.  He was further 
informed what actions the RO had already taken to develop his 
claim.  The RO wrote a followup letter to the veteran in 
November 2004.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what VA would do, 
and what he should do, including the submission of any 
pertinent evidence.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although all notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that SMRs, VA 
outpatient treatment reports, private medical records, and 
SSA disability records were obtained in developing the 
veteran's claims.  The veteran was afforded several VA 
examinations.  The veteran's case was reviewed by a Decision 
Review Officer (DRO).  The veteran has not alleged that there 
is any outstanding evidence that would support his 
contentions.  The veteran has not identified any outstanding 
pertinent evidence to support his claim for an increased 
rating.  Given that new and material evidence has not been 
received to reopen his claim for service connection, the 
Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2005).  This is especially so given 
that the Board does not have jurisdiction to act further with 
respect to the service connection claim, at least not until 
new and material evidence is received.  Barnett, supra.  



	(CONTINUED ON NEXT PAGE)



ORDER

The application to reopen a claim of service connection for 
PTSD is denied.

Entitlement to an initial disability rating greater than 20 
percent for diabetes mellitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


